Desmond, J.
(dissenting). We cannot agree to this decision since it means no less than this: that, in corporation dissolution proceedings, the court is forbidden, as in no other special proceeding or motion practice, to use the services of a referee to take and report the facts only, without making any binding determination thereon. Even if the various provisions of article 9 of the General Corporation Law can, possibly, be read to require that all references in such proceedings be to hear and determine, that is not the only possible reading of those statutes. We should not so read them as to produce a result the Legislature could not reasonably have intended.
The order should be affirmed, with costs.
Lewis, Ch. J., Dye and Van Voorhis, JJ., concur with Conway, J.; Desmond, J., dissents in an opinion in which Fuld and Froessel, JJ., concur.
Orders reversed, etc.